Opinión concurrente y disidente emitida por el
Juez Asociado Señor Rebollo López.
Desconocemos si la prueba que presentara el Ministerio Fiscal ante el Tribunal Superior de Puerto Rico, Sala de Agua-dilla, demostró más allá de duda razonable que el aquí ape-lante cometió los hechos delictivos que se le imputaron. La sentencia que hoy emite el Tribunal limitándose a desestimar la apelación radicada por falta de jurisdicción prácticamente impide que alguna vez lo podamos así determinar.
Este Tribunal, como máximo exponente de la justicia en nuestra patria, tiene el deber ineludible y continuo de velar por que a cada una de las personas que conviven en la misma le sean garantizados al máximo todos los derechos que nuestro ordenamiento jurídico provee.
Concurrimos con la sentencia emitida por cuanto entende-mos es jurídicamente correcto el dictamen del Tribunal deses-timando el recurso de apelación interpuesto por falta de juris-dicción. Disentimos por razón de que el Tribunal, al limitarse a desestimar el recurso, no provee un “remedio justo” para *821que el apelante pueda lograr que compulsoriamente sea “re-visada” la sentencia que le condena a pasar el resto de su vida en una institución penal.
La razón técnica que sirve de base para la desestimación decretada por este Tribunal lo es que el escrito de apelación, radicado por derecho propio, fue presentado ante el foro de instancia fuera del término de veinte días que prescribe la Regla 194 de las Reglas de Procedimiento Criminal.
La sentencia emitida por el Tribunal pasa totalmente por alto la verdadera razón para que ello así haya ocurrido; esto es, que el apelante —no obstante haberle informado el día de la imposición de las sentencias al abogado que lo representó a nivel de instancia de su deseo inequívoco de apelar de las mis-mas— se encontró huérfano de representación legal al él y sus familiares no poder levantar el dinero suficiente para lograr que dicho abogado “continuara” representándolo en apelación, o, cuando menos, radicara en tiempo el correspondiente escrito de apelación.
Acciones como esas son las que desafortunadamente le dan un mal nombre y reputación a nuestra profesión. Las mismas posiblemente son las que sirvieron de base a las tristes pala-bras de aquel frustrado y amargado hombre de leyes a los efectos de que la justicia, en ocasiones, parece ser un can flaco que sólo muerde al descalzo.
Este Tribunal tiene el deber y obligación, al enfrentarse a ese tipo de situación, no sólo de actuar enérgicamente respecto al causante de la misma sino de tomar aquellas medidas nece-sarias y apropiadas en reivindicación de lo que es justo.
I — I
Del resumen que hace el Tribunal de los “informes” rendi-dos por los tres compañeros abogados que de una forma u otra intervinieron en el asunto que ocupa nuestra atención surge “evidencia” suficiente y elocuente de la cual se puede concluir:
*822A. que el apelante, el día que fue sentenciado, le expresó al abogado que lo representó durante el proceso celebrado —Ledo. Héctor Grau Ortiz— su deseo claro e inequívoco de apelar para ante este Tribunal de las sentencias que le habían sido impuestas. Ese hecho lo admite el referido abogado.
B. que el licenciado Grau Ortiz, no obstante lo arriba ex-presado, no radicó escrito de apelación alguno; hecho igual-mente admitido por dicho abogado.
C. que el licenciado Grau Ortiz, pasados seis días del acto de imposición de sentencia, le entregó el expediente del caso a los familiares del apelante —ya que éste se encontraba re-cluido en una institución penal— debido a que no pudieron llegar a un acuerdo respecto a los honorarios de abogado a pagarse por el trámite apelativo.
Ello así se puede razonablemente inferir de la “declara-ción” del Ledo. Pedro Rodríguez Samalot quien informa que estuvo presente durante la conversación que dichos familiares sostuvieron con el licenciado Grau Ortiz el día de la imposición de las sentencias al apelante; conversación de la cual él enten-dió “que ellos [los familiares] pasarían esa semana por la oficina del Ledo. Héctor Grau Ortiz para saldar un dinero que le debían y en adición para discutir todos los pormenores de la apelación”. (Énfasis suplido.)
D. que el licenciado Grau Ortiz, no obstante haber entre-gado el expediente del caso a los familiares del apelante, nunca renunció formalmente ante el tribunal de instancia como abogado del mismo.
E. que los familiares del apelante intentaron —dentro del término de veinte días que dispone la citada Regla 194 de Procedimiento Criminal— contratar los servicios de, por lo menos, otro abogado en la práctica privada de la profesión para que se hiciera cargo de la representación del apelante a nivel apelativo, resultando infructuosas sus gestiones.
Resulta pertinente señalar, en adición, que un escrito de apelación —por derecho propio y a manuscrito— fue radicado *823en la secretaria del tribunal de instancia, aparentemente por familiares del apelante, a los treinta días del día de la imposi-ción de las sentencias al aquí apelante.
HH HH
Es de todos conocidos que los términos para apelar senten-cias, sean penales o civiles, y para recurrir de sentencias dic-tadas en causas civiles, son fijados por ley para conferir juris-dicción al tribunal apelativo. Véanse: Rodríguez v. Pueblo, 8 D.P.R. 107 (1903); Cabassa v. Bravo, 21 D.P.R. 185 (1914); In re Franceschi y López de Tord, 44 D.P.R. 647 (1933); S. Rosemblum Inc. y Hernández, Admor. Jud., 44 D.P.R. 790 (1933); Rivera Bonilla, Ex Parte, 53 D.P.R. 403 (1938); Santiago v. Asamblea Municipal, 57 D.P.R. 121 (1940); González v. Jiménez, 70 D.P.R. 165 (1949); Concepción v. Junta de Contabilidad, 80 D.P.R. 194 (1958). Esto es, dichos térmi-nos son de carácter jurisdiccional, los cuales no pueden ser prorrogados. Pueblo v. Miranda Colón, 115 D.P.R. 511 (1984).
Conviene recordar, sin embargo, lo expresado por este Tribunal en Sucn. Bravo v. Srio. de Hacienda, 106 D.P.R. 672 (1978), a los efectos de que somos un “Tribunal de Justicia y aunque la Justicia se pinta ciega, como símbolo de su im-parcialidad, los Tribunales que la imparten, deben tener los ojos bien abiertos para impedir que ella se frustre” por cuanto, cuando de hacer justicia se trata, “no puede haber mol-des técnicos que aprisionen los remedios justos”. (Énfasis suplido.) (1)
Si con el ánimo de impartir la mejor justicia de que huma-namente somos capaces, hemos actuado de esa forma en el *824campo de la litigación civil —donde, de ordinario, lo que está en controversia son derechos propietarios— ¿no debemos hacer lo indecible por encontrarle un “remedio justo” a una situa-ción meritoria donde lo que está envuelto lo es, nada más y nada menos que, la vida y el futuro de un ser humano y su familia?
Somos del criterio que, dados los hechos particulares del presente caso, venimos obligados a así hacerlo. Como expresá-ramos anteriormente, es un hecho incuestionable que el ape-lante le manifestó a su abogado el deseo de apelar y que éste, por motivos extraños al juramento que tomó el día en que fue admitido a practicar su profesión, no cumplió con su deber, cuando menos, moral de radicar el escrito correspondiente de apelación en representación de su cliente.
La situación aquí planteada es un vivo ejemplo de una práctica —a nuestro juicio indeseable— que se ha venido desa-rrollando en los últimos años, según la cual un abogado con-trata “por etapas” la representación legal que le provee al cliente en casos criminales; esto es, una suma de dinero por “atender” la vista preliminar, otra por la representación du-rante el acto del juicio, y una cantidad adicional por la apela-ción. Somos de la opinión que dicha práctica es una no sólo perjudicial para el cliente, sino que resulta nosciva a una efi-ciente administración de la justicia. Son innumerables las oca-siones, en que este Tribunal se ve en la obligación de asignar recursos de apelación a una recargada y agobiada Sociedad para Asistencia Legal por razón de que el abogado del acusado, una vez éste resulta convicto, “abandona” la representación legal del mismo ya que el “contrato de servicios no incluye representación a nivel apelativo”.
Como parte de nuestro poder inherente de reglamentar la profesión, ya es tiempo que este Tribunal —en defensa de nuestra ciudadanía, del buen nombre y reputación de nuestra profesión y de una sana administración de la justicia— esta-blezca la norma de que un abogado no puede abandonar la *825causa del cliente que se comprometió a defender en casos cri-minales meramente por razón de que posteriormente surjan desacuerdos de índole monetaria entre ambos. En adición, es hora de que tomemos “cartas en el asunto” y prohibamos la práctica de que en casos criminales un abogado pueda contra-tar sus servicios profesionales “por etapas”. Cuando menos, se le debe imponer la obligación al abogado que representa a un cliente a nivel de instancia de radicar el escrito de apelación si es que su cliente interesa hacer uso de ese derecho.
Comprendemos plenamente que un abogado, y su familia, precisamente viven de los honorarios que éste percibe por el trabajo que realiza y que la práctica de la profesión en nuestro país cada día se hace más difícil por razón de la competencia que existe. No podemos perder de vista, sin embargo, que no somos unos meros “comerciantes” del Derecho; somos, ante todo, abogados.
HH HH u-i
Debe mantenerse bien presente lo expresado por este Tribunal en Pueblo v. Serbiá, 78 D.P.R. 788, 791-792 (1955), a los efectos de que si'bien es cierto que en términos generales “el derecho de apelación no es un derecho constitucional en el sen-tido de no haber sido inclu[i]do específicamente como uno de los derechos inalienables dentro de la [C]onstitución”, no es menos cierto que “tan pronto el derecho de apelación se incorpora a un sistema de justicia pública, por acción legisla-tiva, entra a formar parte del debido proceso de ley y por lo tanto adquiere una categoría cuasi-constitucional”. (Énfasis suplido.) (2)
A nuestro juicio el “derecho cuasi-constitucional” de ape-lar para ante este Tribunal que tenía el aquí apelante se vio *826afectado de manera principal por la actuación, cuando menos, negligente de su representante legal. Entendemos que el licen-ciado Grau Ortiz tenía la obligación ética y moral de, por lo menos, radicar el escrito de apelación en representación de su cliente. Él era el que lo había representado en el juicio; él era el que en mejor posición estaba de poder señalar los errores, si algunos, que habían sido cometidos por el juzgador de los hechos durante el proceso celebrado. El mero hecho de no poder llegar a un acuerdo económico con su cliente, y los familiares de éste, respecto a honorarios no lo relevaba de ese deber. Ello podía ser dilucidado posteriormente en otra acción. (3)
En vista de ello, somos del criterio que al igual que en Sucn. Bravo v. Srio. de Hacienda, ante, no debemos permitir que “moldes técnicos . . . aprisionen los remedios justos”. Las disposiciones de la Regla 192.1 de las Reglas de Procedimiento Criminal nos proveen el vehículo para la concesión de ese “remedio justo”. (4)
Consideraríamos, en su consecuencia, el escrito de apela-ción que radicara el apelante por derecho propio ante el Tribunal Superior de Puerto Rico, Sala de Aguadilla, como una moción al amparo de la Regla 192.1 de Procedimiento Criminal y remitiríamos el caso a dicho foro con instrucciones para que compulsoriamente atienda y resuelva los planteamientos que —con sujeción a lo ocurrido en el presente caso— en de-recho entienda procedente levantar la nueva representación *827legal del apelante, esto es, la Sociedad para Asistencia Legal. (5)

 En el citado caso de Sucn. Bravo v. Srio. de Hacienda, 106 D.P.R. 672 (1978), permitimos que la demandante peticionaria —quien había dejado transcurrir el término jurisdiccional de treinta días para acudir en revisión ante este Tribunal de una sentencia civil dictada por el Tribunal Superior— “re-planteara” sus argumentos vía el inciso (6) de la Regla 49.2 de Procedi-miento Civil.


 No debe olvidarse, sin embargo, que tratándose de un derecho que en “su origen” es estatutario, la Asamblea Legislativa tiene el derecho de pres-cribir la forma en que se ha de apelar; incluyendo, naturalmente, el término dentro del cual se ha de radicar el recurso.


Cf. In re Feliciano, 115 D.P.R. 172, 181 (1984).


 El informe rendido por la Comisión de lo Jurídico del Senado' de Puerto Rico recomendando la aprobación de la citada Regla 192.1 contiene, entre otras, las siguientes expresiones:
“Al presente existen en nuestra jurisdicción varios recursos a través de los cuales se puede atacar la validez de una sentencia. Entre ellos el re-curso de apelación, la moción para que se deje sin efecto la sentencia, el ha-beas corpus y el auto de coram nobis. La Regla 192.1 armoniza estos proce-dimientos proveyendo para una moción mediante la cual puedan someterse al Tribunal todos los elementos de juicio necesarios para que éste pueda de-terminar la validez de la convicción.” 5 Servicio Legislativo de P.R. 592-593 (1967).


Como es sabido, hemos resuelto que un juez sentenciador no viene obligado a celebrar una vista para considerar una moción radicada por un convicto y sentenciado al amparo de las disposiciones de esta regla cuando dicha moción y los autos del caso concluyentemente demuestran que dicho convicto no tiene derecho a remedio alguno. Camareno Maldonado v. Tribunal Superior, 101 D.P.R. 552 (1973).
En el presente caso, con el propósito de proveerle al aquí apelante un “remedio justo”, el tribunal de instancia vendría obligado a así hacerlo. Ello, repetimos, en consideración a los hechos específicos del caso.